Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 1of8

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenuc, N.W., Suite 5000, Washington, D.C, 20001
Telephone: (202) 879-1133 * Website: www.decourts. gov

 

ADO SANOUMEGAH
Vs. C.A. No. 2019 CA 002692 B
COSTCO WHOLESALE CORPORATION
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-], it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filmg any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initia! Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. A(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will. receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before. the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders

are available in the Courtroom and on the Court’s website http://www.dcecourts. gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge HIRAM E PUIG-LUGO
Date: April 25, 2019
Initial Conference: 9:30 am, Friday, August 02, 2019
Location: Courtroom 317
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

CAIO-60

 
Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 2 of 8

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-280] ;
et seq. (2007 Winter Supp.), “[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all partiés agree[,] with only limited discovery that will not interfere with .the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
(“ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for Filing the
form and is required to e-mail a courtesy copy to earlymedmal@desc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www. decourts. gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C, Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b)..

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority, (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts. g0v/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
‘Aron,

Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 3 of 8

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
506 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

 

 

 

 

Plaintiff
v5.

COSTCO WHOLE CORPORATION
SERVE: CT Corporation System Case Number _2019 CA 002692 B

1015 15th Street, N.W. -

Suite 1000 Defendant

Washington, D.C. 20005

SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either |
personally or through an attorney, within twenty one (21) days after service of this sumimons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serye your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attomney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed

to the plaintiff at the address stated on this Summons.

". You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,

N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,

fet efaylt pay be entered against you for the relief demanded in the complaint.
enjamin A, Ee Clerk of. re

Name of Plaintiff's Attorney
216 North. Adams Street By lo ay \. 2

 

 

 

i

 

 

 

 

 

 

sdeeeville, Maxyland 20850 ;

* 301-424-0677 Date 04/26/2019

Telephone ; .

PUREE, VT BAF (202) 879-4828 = Veuillez appeler aut (202) 878-4828 pour une Wraducfion Bz of mot bai dioh, hfly goi (202) 879-4828

OSes HOPApHE, (202) 879-4820 BIST. §— eArIceY Tere” Agwry} (202) 879-4828 pLow

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS

ACTION, DO NOT FAIL ee RED TIME.

Lf you wish to talk to a lawyer and feel that you cannot afford to pay a fee fo a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information conceming places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espaftol

 
Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 4of8

‘

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
‘Teléfono: (202) 879-1133 Sitio web: www.dccourts.gov

 

 

~ Demandante
conta
Numero de Caso:

 

 

Demandado

CITATORIO
Al susodicho Demandado: '

Por la presente se Je cifa a comparecer y se le require entregar una Contestacién a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintitin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entcega del citatorio. Si usted esté siendo demandado en calidad de oficial o-
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno del Distrito de Columbia, tiene usted
sesenta (60) d{as, contados después que usted haya recibido este citatorio, para entregar su Contestacién, Tiene que
enviarle por correo una copia de su Contestacién al abogado de Ia parte demandante. El nombre y direccién de}
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direccién que aparece en este Citatorio.

- A usted también se le require presentar Ja Contestacidn original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de Junes a viernes o entre las 9:00 a.m. y las 12:00 del mediodfa
los sfbados. Usted puede presentar la Contestacién original ante el Juez ya sea antes que usted Je entregue al
demandante una copia de Ja Contestacién o en e] plazo de siete (7) dfas de huberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldfa contra usted para que se haga
efectivo el desagravio que se busca en la demanda.

 

 

 

 

 

 

| SECRELARIO DEL TRIBUNAL
Nombre del abogado del Demandunte
Por:
Direcci6n Subsecretario
Fecha
Teléfono
SADIE, HAT HF (202) 879-4826 Veuillez appeler au (202) 879-4828 pour une traduction =» Bd cd mOt bai dich, hity get (202) 879-4028

VAS REO NG{(202) 879-4028 SEANAD earIcy Fe NeTTTE (202) 879-4828 Lear

IMPORTANT: Sl USTED INCUMPLE CON PRESENTAR UNA CONTESTACION BN EL PLAZO ANTES
MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LB AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN RBBELD{A CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAfCES Y SER VENDIDOS PARA PAGAR EL FALLO. St
USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO

EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pagarle a uno, Ilame pronto a una de nnestras oficinas del ‘Legal Aid
Society (202-628-1161) 0 el Neighborhood Legal Services (202-279-5100) para, pedir ayuda o venga a la Oficina 5000 del 500
Judiana Avenue, N.W., para informarse sobre otros lugaves donde puede pedirayuda al vespecto. :

 
Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 5of8

Filed

D.C. Superior Co
08/29/2019 09:39.
Clerk of the Couyx

\

IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

CIVIL DIVISION
ADO SANCUMEGAH
4341 Islewood Terrace
Burtonsville, Maryland 20866
Plaintiff
v. : CaseNumber 2019 CA 002692 B

COSTCO WHOLESALE CORPORATION :
2441 Market Street, N.E, ;
Washington, D.C. 20018
SERVE: CT Corporation System.

1015 15" Street, N.W.

Suite 1000

Washington, D.C, 20005

Defendant

COMPLAINT
. Ado Sanoumegah, plaintiff, by her attorney Benjamin A, Klopman, sues defendant
Costco Wholesale Corporation and states the following as her complaint.

1, Plaintiff is a resident of Burtonsville, Maryland.

2: Defendant owns, operates and/or manages the Costco Store located at 2441
Market Street, N-E. in the District of Columbia (hereinafter “Costco Store”) and, in doing so,
regularly transacts business in the District of Columbia. Therefore, this Court has personal
jr sdiction over the defendant.

3. | The negligence that is the subject of the instant case occurred in the District of
Columbia and, therefore, this Court is a proper venue for resolution of the claims set forth in the

complaint.

rt

t

 

 

 

 
Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 6 of 8

‘

4. This Court has subject-matter jurisdiction over the claims herein pursuant to D.C.

Code, §11-921.

SF At all pertinent times hereto, defendant owned, operated and/or managed the

Costco Store. |

| 6. On or about July 3, 2018, as plaintiff was walking in the Costco Store, she slipped
due to the wet and slippery condition of the floor and fell thereby sustaining serious injuries. Ice
had been left on the floor to melt for an appreciable period of time thereby causing the floor to be
wet and slippery.

7. Because of the dangerous and slippery condition of the floor, which defendant
knew or should have known about if it had exercised due care, defendant should have posted
warning signs to alert plaintiff of the dangerous and slippery condition of the floor in the Costco
Store. .

8. At all pertinent times hereto, plaintiff was exercising due care and caution for her
own safety.

9. “it was the duty of the defendant to use ordinary care and diligence to keep and
maintain the floor in the Costco Store reasonably safe and free from all slippery foreign
substances, defects and conditions that would rendet it dangerous and unsafe for plaintiff or
present an unreasonable risk of harm to plaintiff in her lawful use of the area.

10, It was the duty of the defendant to exercise reasonable care to protect plaintiff
from the danger of reasonably foreseeable i injury occuring from reasonable foreseeable use of
the slippery floor in the Costco Store by inspecting, posting warning signs and taking other

affirmative acts to address and/or remedy its defective condition.

 

 

 

 
Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 7 of 8

11. It was the duty of the defendant to use reasonable care in the maintenance of the
above floor in the Costco Store in a manner consistent with any conformity with recognized
standards of safety,

12. It was the duty of the defendant to have available sufficient personnel to properly
inspect and maintain the aforesaid floor in the Costco Store and post warning signs in the
apartments so as to render the floor in a condition reasonably safe for plaintiff and free from
defects and conditions that rendered the floor unsafe.

13. ‘It was the duty of defendant to post warning signs for the dangerous and unsafe

 

condition that existed on the aforesaid floor in the Costco Store that the defendant was aware of
prior to plaintiff's slip and fall.

14. The aforesaid acts of negligence on the part of the defendant were the proximate
cause of the solidus and debilitating injuries sustained by plaintiff as a result of her slip and fall
on the above dangerous floor of the Costco Store. |

15, As a result of the above-described negligence of the defendant, plaintiff has
sustained serious, debilitating and permanent injuries, pain and suffering and mental anguish, and
has incurred and will incur in the future medical bills and related expenses and losses, as well as
a loss of income.

WHEREFORE, plaintiff demands judgment against defendant in the amount of One

Million Dollars ($1,000,000.00), plus interest and costs.

 

 

 

 
Case 1:19-cv-01595-DLF Document 1-1 Filed 05/31/19 Page 8 of 8

4a?

BENJAMIN A. KLOPMAN, CHARTERED

» LL ke

Benjamin‘A. KlopMan, #350082

216 North Adams Street
Rockville, Maryland 20850
301-424-0677
baklaw@aol,com

bklopman@bak-law.com

Attormey for Plaintiff
Ado. Sanoumegah

DEMAND FOR JURY TRIAL
Plaintiff dernands that her claims herein be decided by a jury of six (6) persons.

ff K

Benjamin A, Klopman

 

 

 

 
